UNITED STATES DISTRICT COURT || DOCUMENT
SOUTHERN DISTRICT OF NEW YORK 1 ELECTRONICALL?

\
|
\

 

UNITED STATES OF AMERICA ‘DATE FILED: VU 50/30)
=-V-
JOSE JIMENEZ, No. 16-cr-206 (RIS)
ORDER
Supervisee.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

In light of Supervisee’s request for early termination of his supervised release, IT IS
HEREBY ORDERED THAT the parties shall appear for a conference on February 3, 2020 at 2:30
p.m. in Courtroom 11B of the Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl Street, New
York, New York, 10007.

SO ORDERED.

Dated: January 30, 2020
New York, New York yb ee QT

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
